Filed 6/23/21 P. v. White CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A161288
 v.
 NICOLE AYLENE WHITE,                                                   (Lake County
                                                                        Super. Ct. No. CR953975)
           Defendant and Appellant.


         Defendant entered a no contest plea to one count of burglary of an
occupied residential structure in exchange for a prison term of two years. In
addition, defendant agreed that if she failed to appear for sentencing without
a legal excuse, her plea would become an open plea to the court, and it could
sentence her to the maximum term of six years. Defendant subsequently
sought to withdraw her plea. Appointed independent counsel reviewed
defendant’s case and found no legal basis to withdraw the plea. After
defendant failed to appear for sentencing, the court imposed a six-year prison
term. Defendant has filed her own notice of appeal challenging the trial
court’s denial of her motion to withdraw her plea and the imposition of the
six-year sentence, and because her trial counsel had a conflict of interest. We
affirm.
                                BACKGROUND
      An information charged defendant with two counts of burglary of an
inhabited dwelling house. (Pen. Code,1 §§ 459, 462, subd. (a).) It was further
alleged as to both counts that burglary is a violent felony within the meaning
of section 667.5, subdivision (c).
      Pursuant to a plea agreement, defendant pleaded no contest to count I,
first degree residential burglary. In exchange for her plea, defendant was
promised a prison term of two years and dismissal of count II.
      Before pleading no contest, defendant signed and initialed a plea form
acknowledging and waiving her rights to a court or jury trial, to confront and
cross-examine witnesses, to produce evidence and to present a defense, to
testify in her own defense, and her privilege against self-incrimination. In
response to the court’s questions, defendant stated she had read and
understood the plea form, initialed the boxes, signed the form, and did not
have any questions. Defendant agreed, both in open court and on the plea
form, that under People v. Cruz (1988) 44 Cal.3d 1247, if she failed to appear
on the date set for sentencing without a legal excuse, her plea would become
an “open plea,” she could be sentenced to the maximum term, and she would
not be allowed to withdraw her plea.
      Defendant stipulated to a factual basis for the plea based on the
prosecutor’s oral recitation of the facts that, “On May 21st, 2019, the
defendant entered an occupied residence, . . . with the intent to commit
larceny.” The court made “the findings and orders contained in the plea
form”—that is, defendant had read or had read to her the plea form and
understood the initialed items in the form, she understood the nature of the


      1All statutory references are to the Penal Code unless otherwise
indicated.


                                       2
crimes and the allegations, and the consequences of her plea, and knowingly,
understandingly, and intelligently waived her constitutional and statutory
rights, and her plea and wavier of rights was made freely and voluntarily.
The court then found a factual basis for the plea. Pursuant to the plea
agreement, the prosecutor dismissed count II.
      Over a month later, defendant informed the court she wished to
withdraw her plea. Finding good cause to continue the matter, the court
assigned independent counsel to assist defendant in determining whether or
not good cause existed to withdraw her plea. Appointed counsel filed a
“Notice of Insufficient Basis to Request Withdrawal of Plea Pursuant to
People v. Brown (2009) 175 Cal.App.4th 1469.”
      In the notice, according to counsel, defendant admitted she understood
the plea form with the help of her attorney at the time she signed the form.
Defendant believed that it was “unfair at the time she entered the plea; the
attorney was abrupt, and she felt she did not fully understand all of the
‘offers.’ ” Defendant felt her side of the story was being ignored. Though she
admitted her trial attorney spoke with her about her side of the story, it did
not seem to matter. Defendant could not, however, identify anything specific
her attorney failed to do; she simply believed the plea was unfair. Defendant
insisted she was merely “the victim of exaggeration of the facts.”
      Counsel determined defendant fully discussed the status of the case
and the discovery, understood her rights and potential defenses, and
understood the strengths and weaknesses of her case. Defendant confirmed
she had enough time to discuss the plea and had no questions. It was only
after the plea was entered that she felt the plea was unfair and “maybe there
was information she could have understood better.” It appeared to counsel
the “sole basis for requesting the plea be withdrawn is that Defendant still



                                       3
harbors feelings she was unfairly accused after being fully advised by her
[trial] attorney regarding the legal elements and the strength of the
Prosecution’s case.” Counsel further concluded trial counsel “appeared to
render competent assistance in this case.” Finally, counsel observed that
defendant did not believe her attorney did anything wrong, conceding she
knew she could go forward with a trial.
      Independent counsel indicated she was “unable to conclude that there
are facts that would support the request for withdrawal of plea in this case.”
      Appearing in court, counsel reiterated she had reviewed defendant’s
case and did not find a legal basis to withdraw defendant’s plea. Counsel also
told the court that she had urged defendant to address her concerns by
making a Marsden2 motion. Defendant asked the court if it would “accept a
Marsden motion,” and the court agreed to hear it. Following an in camera
hearing, the court denied the motion.
      On the date set for sentencing, defense counsel explained to the court
that he had “received messages” from defendant indicating she was in Seattle
and had been robbed. The court denied counsel’s motion for a continuance,
finding no good cause for defendant’s failure to appear. A bench warrant was
issued for defendant’s arrest. The court stated that unless defendant could
“show prove of [sic] a legal reason why she failed to appear, the plea is an
open plea.”
      Slightly over a month later, defendant appeared in court, and her trial
counsel was reappointed. During a later appearance, defense counsel
requested a continuance as defendant was five months pregnant and had a
bed at Ford Street Residential Treatment Program. Over the prosecution’s
objection the court granted the request for a continuance and ordered, as a

      2   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).


                                        4
condition of release on bail, that defendant enroll and participate in the Ford
Street rehabilitation program.
      However, defendant did not appear at her next court date and her
counsel indicated he had not had contact with her, nor was he aware if she
was still in residential treatment. Finding no good cause for defendant’s
nonappearance, the court issued a bench warrant with no bail. Claiming she
had been in lockdown for 30 days in the inpatient rehabilitation program the
court ordered her to attend, defendant moved to recall the warrant. At the
hearing on defendant’s motion to recall the bench warrant, counsel informed
the court defendant was not presently in the residential treatment program
and had left the program because “they would not provide transportation to
her for the court appearance, [and] she needed to find somewhere for her
child to live as the person he was staying with is ‘using.’ ” Counsel further
stated defendant had to leave the program to obtain a needed medication.
The court ordered defense counsel to obtain “something in writing as to when
defendant left the program.”
      At the sentencing hearing, the court stated it had read and considered
the probation report. Following argument by both counsel, the court first
noted it had found no good cause for defendant’s failure to appear at the first
sentencing hearing. Commenting, “There’s some story about her being
robbed,” the court observed there was no evidence of such robbery. Even if
defendant had testified about the robbery, the court believed defendant
“doesn’t have much credibility with this Court given her prior conduct in—
the prior promise that she made to this Court and the representations that
she made to this Court that turned out not to be true.” Because there was no
evidence of a legal excuse, the court found “that this is now an open plea.”




                                       5
      Moving on to sentencing, the court found defendant’s eligibility for
probation was limited because she had two prior felony convictions and
because when the burglary was committed, the residence was occupied.
Finding no unusual circumstances, the court denied probation. Next, the
court determined the circumstances in aggravation outweighed the
circumstances in mitigation because the victim was vulnerable, the crime
was carried out with planning and sophistication, defendant’s prior adult
convictions were numerous and increasing in seriousness, defendant was on
probation when the crime was committed, and defendant’s prior performance
on probation was unsatisfactory. The court found no circumstances in
mitigation. For these reasons, the court imposed the upper term of six years
on the burglary. Defendant was awarded 125 days of presentence custody
credit pursuant to sections 2900.5 and 4019, subdivisions (b) and (c). In
addition, the court ordered defendant to pay various fines, assessments, and
victim restitution.
      Defendant appealed and the trial court granted a certificate of probable
cause.
                                  DISCUSSION
         Defendant’s counsel has filed a brief under the authority of People v.
Wende (1979) 25 Cal.3d 436, setting forth a statement of the case, and
requesting this court to conduct an independent review of the record.
Counsel has notified defendant she can file a supplemental brief with the
court. No supplemental brief has been received. We have examined the
record and are satisfied that appellate attorney for defendant has complied
with the responsibilities of counsel and there are no arguable issues.
      In her notice of appeal, defendant states, “I would like to take this to
trial.” Because notices of appeal are to be given a liberal interpretation (Cal.



                                         6
Rules of Court, rule 8.304(a)(4), we understand this statement to mean
defendant is challenging the denial of her motion to withdraw her plea.
      When a defendant was represented by counsel at the time of the plea,
the trial court may, but is not required to, grant the request to withdraw the
plea on a sufficient showing of good cause. (§ 1018.) “ ‘Good cause’ means
mistake, ignorance, fraud, duress or any other factor” that overcame the
defendant’s exercise of free judgment. (People v. Alexander (2015)
233 Cal.App.4th 313, 318.)
      The decision whether to grant a motion to withdraw a plea of guilty or
no contest is within the discretion of the trial court “and is final unless the
defendant can show a clear abuse of that discretion.” (People v. Fairbank
(1997) 16 Cal.4th 1223, 1254.)
      Under the circumstances here, the trial court’s denial of defendant’s
motion to withdraw her plea was well within its discretion: a negotiated
“ ‘package-deal’ ” plea agreement is not intrinsically coercive. (In re Ibarra
(1983) 34 Cal.3d 277, 283–284.) Defendant has not alleged, nor is there any
evidence, she was coerced or fraudulently induced to enter her plea of no
contest. She fails to claim the case against her was not factually based or
brought in bad faith. If anything, the record demonstrates defendant’s plea
was free and voluntary, and she understood and knowingly waived her
constitutional rights.
      Defendant’s sole basis in her notice of appeal for seeking a trial appears
to be her unsupported claim that her trial counsel had a conflict of interest
because he “used to sit as a DA and he has prosecuted me as a DA in one of
my past cases.” We have not found anything in the record indicating
defendant’s counsel had been a district attorney or prosecuted defendant in
one of her prior cases.



                                        7
      As to defendant’s challenge to her six-year sentence, she asserts she
missed her court date for sentencing because she was out of state trying to
“situate” her two-year-old son, and her boyfriend had beaten her and stolen
her money and car. Again, nothing in the record corroborates this assertion.
      Lastly, defendant claims that if “somebody” examined the “discovery”
more closely, “they would see plenty of flaws and points to argue in my behalf
in order to carry this sentencing to a much better advantage for myself.” We
are unpersuaded. First, the court did not credit defendant’s explanation for
missing her initial sentencing hearing. Second, after considering defendant’s
prior criminal history, her probationary status at the time she committed the
current crime, her unsatisfactory performance on probation, and finding the
crime was carried out with planning and sophistication, the trial court was
more than justified in imposing the upper term of six years in state prison.
      Moreover, defendant was ably represented by counsel who brokered a
plea bargain to the low term and convinced the court to release defendant on
her own recognizance pending sentencing. It was not counsel’s fault
defendant failed to appear for sentencing.
      Having undertaken an examination of the entire record, we find no
arguable error that would result in a disposition more favorable to defendant.
                               DISPOSITION
      Accordingly, the judgment is affirmed.




                                       8
                      MARGULIES, J.




WE CONCUR:



HUMES, P. J.



SANCHEZ, J.




A161288
People v. White




                  9